                 Case 1:17-cv-00596-SN Document 120 Filed 09/02/20 Page 1 of 1


                                                                     Littler Mendelson, P.C.         9/2/2020
                                                                     900 Third Avenue
                                                                     New York, NY 10022.3298




                                                                     Paul R. Piccigallo
                                                                     212.497.6842 direct
                                                                     212.583.9600 main
                                                                     631.794.2671 fax
                                                                     ppiccigallo@littler.com

August 28, 2020

VIA ECF

The Honorable Sarah Netburn
United States District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square, Room 430
New York, NY 10007

Re:       Iturbide, et al. v. Cho Familia Dynastia, Inc. d/b/a Flor De Mayo, et al.
          S.D.N.Y. Civil Docket No. 17-CV-00596 (SN)

Dear Magistrate Judge Netburn:

As the Court is aware, this firm represents Defendants in the above-referenced matter. We write,
jointly with counsel for Plaintiffs, to inform the Court that the parties have reached an agreement
in principle to settle the claims asserted by Plaintiffs in this action. The parties are in the process
of preparing a settlement agreement and fairness papers, in accordance with Cheeks v. Freeport
Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), and anticipate submitting these documents to
the Court for judicial review within the next 30 days. As such, the parties respectfully request that
all current deadlines be adjourned sine die.

Respectfully submitted,
/s/ Paul R. Piccigallo
Paul R. Piccigallo

cc:       All counsel of record (via ECF)



All deadlines are stayed sine die to facilitate settlement. By September 30, 2020, the parties shall file
either a settlement agreement and motion for FLSA settlement approval or a joint letter updating the
Court on the status of settlement.
SO ORDERED


Dated: September 2, 2020
       New York, New York



   littler.com
